Case: 14-10932        Document: 00513151983         Page: 1    Date Filed: 08/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                       No. 14-10932                      United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
UNITED STATES OF AMERICA,                                                 August 12, 2015
                                                                           Lyle W. Cayce
                Plaintiff–Appellee,                                             Clerk

v.

MATTHEW NORMAN SIMPSON,

                Defendant–Appellant.




                    Appeal from the United States District Court
                         for the Northern District of Texas


Before REAVLEY, OWEN, and HIGGINSON, Circuit Judges.
PRISCILLA R. OWEN, Circuit Judge:
      Our court previously remanded this case to the district court after
reversing one of Matthew Simpson’s convictions. 1 Simpson was resentenced
and now appeals that sentence on several grounds, asserting, among other
claims, that 18 U.S.C. § 3581(b)(3) imposes a statutory maximum sentence of
twelve years for a Class C felony and that the district court accordingly erred
in imposing 240 months of imprisonment for conspiracy to commit mail and
wire fraud and a consecutive sentence of 240 months of imprisonment for
obstruction of justice, both of which are Class C felonies. We affirm.



      1   United States v. Simpson, 741 F.3d 539, 546 (5th Cir. 2014).
    Case: 14-10932      Document: 00513151983    Page: 2    Date Filed: 08/12/2015


                                  No. 14-10932



                                        I
      Simpson and 18 co-defendants were indicted in 2009 in a complex
conspiracy. While most of Simpson’s co-conspirators pleaded guilty, Simpson
and three others proceeded to trial. 2 As set forth in this court’s prior opinion:
      [t]rial evidence showed that the defendants and their co-
      conspirators conspired to defraud various telecommunications
      companies, lessors, creditors, credit reporting agencies, and
      various other service providers, of goods and services. Evidence
      showed that beginning in 2003, the co-conspirators were involved
      in the creation and/or operation of a series of corporate entities
      which defrauded telecommunications companies, including, inter
      alia: American Discount Telecom (ADT), a company that
      promulgated a method of using routing codes that made long
      distance or toll-free calls appear to be local calls, thus avoiding
      paying larger telephone service providers for use of their networks;
      TxLink, a wholesale dialup internet company which Simpson used
      to steal network capacity and divert customer payments from one
      of his employers, CommPartners; camophone.com, a spoofing
      service that allowed customers to disguise the number [from
      which] they were calling . . ., which allowed spoofed calls to be
      routed locally through toll-free lines, thereby avoiding paying fees
      for the calls; ColoExchange, a colocation company that Simpson
      used to engage in both lease fraud and insurance fraud; Aston
      Technology, a company that Michael Faulkner, a co-conspirator,
      pretended to control to obtain network capacity without paying for
      it; and Union Datacom (UDC), Premier Voice, Lone Star Power,
      Incavox, and several other corporate entities that entered into
      contracts for commercial telecommunications services, leases, and
      other agreements for goods and services, which were not paid for.
      The companies were then abandoned or renamed by the co-
      conspirators to avoid the debts. Evidence showed that the
      defendants provided false identity information and postal
      addresses; provided false credit histories, bills, invoices, financial
      statements, and credit references; and used assumed identities in




      2   Id. at 547.
                                        2
    Case: 14-10932           Document: 00513151983   Page: 3   Date Filed: 08/12/2015


                                      No. 14-10932

      applications and contracts in order to hide their association with
      the shell corporate entities and with each other. 3
The jury convicted Simpson of conspiracy to commit mail and wire fraud under
18 U.S.C. § 1349; aiding and abetting the transmission of spam under
18 U.S.C. § 1037(a)(2); obstruction of justice under 18 U.S.C. § 1512(c)(1); and
false registration of a domain name under 18 U.S.C. § 3559(g)(1).
      Simpson was sentenced to a term of 480 months in prison. Specifically,
the district court sentenced Simpson to 240 months for the conspiracy
conviction and 240 months for the obstruction of justice conviction, to be served
consecutively. For Simpson’s other two convictions, the district court imposed
sentences to run concurrently: thirty-six months of imprisonment for aiding
and abetting the transmission of spam and eighty-four months of
imprisonment for falsely registering a domain name.
      In his first appeal, Simpson challenged his convictions and sentences.
Although we affirmed three of Simpson’s convictions and a two-level sentence
enhancement based on Simpson’s perjured testimony, 4 we reversed the false-
registration conviction because it was not supported by sufficient evidence. 5
We accordingly vacated Simpson’s sentence and remanded for resentencing. 6
      On remand, the district court reimposed the 480-month sentence
consisting of consecutive sentences of 240 months each for Simpson’s
conspiracy and obstruction of justice convictions and a concurrent sentence of
thirty-six months for aiding and abetting the transmission of spam. Simpson
again appeals to this court arguing that the district court committed
procedural errors and that the sentence is substantively unreasonable. The


      3   Id. at 546-47.
      4   Id. at 548-552, 555-56.
      5   Id. at 552-53.
      6   Id. at 553, 560.
                                            3
     Case: 14-10932         Document: 00513151983        Page: 4     Date Filed: 08/12/2015


                                       No. 14-10932

Government contends that several of Simpson’s arguments, which were not
raised in his first appeal, are waived under the “mandate rule.” We do not
address the applicability of the mandate rule but proceed to the merits of the
issues raised because there was no sentencing error. 7
                                              II
       After this court reversed Simpson’s false-registration conviction, an
addendum to Simpson’s original Presentence Report (PSR) reflected that,
“[b]ased on a Criminal History Category of I and a Total Offense Level of 43,”
an advisory guidelines sentence of life imprisonment would result. However,
because the combined statutory maximums for his three affirmed convictions
was less than a life sentence, the guidelines range was reduced to reflect the
statutory maximum of 516 months. 8 The district court imposed a sentence that
included 480 months of imprisonment.
                                             III
       We first address Simpson’s arguments that the district court committed
procedural error during resentencing.
                                              A
       The statutes under which Simpson was convicted for obstruction of
justice and for conspiracy to commit wire and mail fraud expressly provide that
the maximum sentence for each of these convictions is twenty years. 9



       7  See United States v. Pineiro, 470 F.3d 200, 205 (5th Cir. 2006) (“Despite its
importance, the mandate rule is a discretionary device and not immutable.” (citing United
States v. Becerra, 155 F.3d 740, 753 (5th Cir. 1998))).
       8   U.S.S.G. § 5G1.1(a).
       9 See 18 U.S.C. §§ 1349 (stating that a conviction for conspiracy to commit mail or wire
fraud “shall be subject to the same penalties as those prescribed for the offense”), 1512(c)
(providing that the maximum sentence for the relevant obstruction offense to be “not more
than 20 years”); 18 U.S.C. §§ 1341 (providing that the maximum sentence for a mail fraud
conviction is “not more than 20 years”), 1343 (providing that the maximum sentence for a
wire fraud conviction is “not more than 20 years”).
                                              4
     Case: 14-10932          Document: 00513151983         Page: 5   Date Filed: 08/12/2015


                                            No. 14-10932

Nonetheless, Simpson argues that the maximum sentence for each of these
convictions is twelve years. “[W]e review de novo a sentence that allegedly
exceeds the statutory maximum term.” 10
       Simpson’s argument relies on the interaction between sections 3559(a)
and 3581 of Title 18 of the United States Code. Under § 3559(a), “[a]n offense
that is not specifically classified by a letter grade in the section defining it, is
classified if the maximum term of imprisonment authorized is . . . less than
twenty-five years but ten or more years, as a Class C felony.” 11 None of the
statutes under which Simpson was convicted for conspiracy to commit mail and
wire fraud and for obstruction of justice contain a letter grade. 12 Under § 3581,
the term of imprisonment for a Class C felony is “not more than twelve years.” 13
Simpson reasons that § 3581 is controlling and imposes a maximum sentence
of twelve years for each of his Class C felony convictions.
       But Simpson’s argument overlooks other statutory provisions. Section
3559(b) provides that an offense assigned a letter grade “carries all the
incidents assigned to the applicable letter designation, except that the
maximum term of imprisonment is the term authorized by the law describing
the offense.” 14 Section 3551 indicates that the sentencing provisions in chapter
227 of Title 18, which include § 3581, do not apply when “otherwise specifically
provided.” 15




       10United States v. Del Barrio, 427 F.3d 280, 282 (5th Cir. 2005) (citing United States
v. Ferguson, 389 F.3d 847, 849 (5th Cir. 2004)).
       11   18 U.S.C. § 3559(a)(3).
       12   See 18 U.S.C. §§ 1341, 1343, 1349, 1512(c).
       13   18 U.S.C. § 3581(b)(3).
       14   18 U.S.C. § 3559(b) (emphasis added).
       15   18 U.S.C. § 3551(a) provides:
                                                 5
     Case: 14-10932          Document: 00513151983          Page: 6     Date Filed: 08/12/2015


                                          No. 14-10932

       Our court has not yet analyzed, in a published opinion, the interplay
between §§ 3551, 3559, 3581, and a statute of conviction that specifies a
maximum sentence. However, in United States v. Pontefract, an unpublished
opinion, we rejected a defendant’s argument that a thirty-year sentence for a
Class B felony exceeded § 3581’s maximum twenty-five-year sentence for Class
B felonies because the statute of conviction “specifically provided” for a
maximum sentence of thirty years. 16 Four of our sister circuit courts have
addressed similar questions and all have held that the sentencing provisions
in the statute of conviction apply notwithstanding any arguable conflict with
the provisions in § 3581. 17 As the Second Circuit noted, “Congress would not
logically leave in place its statutory scheme that assigned a penalty to the
commission of an offense, classify the offense according to that penalty, and
then use the same classification to assign a different penalty.” 18 We agree and
hold that the statutory maximum sentences for convictions under § 1349 for
conspiracy to commit mail or wire fraud and § 1512(c)(1) for obstruction of
justice are twenty years.
                                                 B
       Simpson’s offense level was increased by two points under § 2B1.1(b)(4)
for receiving stolen property while being “in the business of receiving and
selling stolen property.” 19 The district court’s determination that Simpson was



                 Except as otherwise specifically provided, a defendant who has been
                 found guilty of an offense described in any Federal statute . . . shall be
                 sentenced in accordance with the provisions of this chapter . . . .
       16   United States v. Pontefract, 515 F. App’x 327, 328 (5th Cir. 2013) (per curiam).
       17See United States v. Avery, 15 F.3d 816, 818-19 (9th Cir. 1993); United States v.
Wilson, 10 F.3d 734, 735-37 (10th Cir. 1993); United States v. Gonzalez, 922 F.2d 1044, 1048-
51 (2d Cir. 1991); United States v. Donley, 878 F.2d 735, 739-41 (3d Cir. 1989).
       18   Gonzalez, 922 F.2d at 1050.
       19   U.S.S.G. § 2B1.1(b)(4).
                                                 6
    Case: 14-10932         Document: 00513151983         Page: 7    Date Filed: 08/12/2015


                                        No. 14-10932

in the business of receiving and selling stolen property is a factual finding we
review for clear error. 20
      Simpson argues that § 2B1.1(b)(4) should not apply to him because it is
“intended as a ‘punishment for fences, people who buy and sell stolen goods,
thereby encouraging others to steal, as opposed to thieves who merely sell the
goods which they have stolen.” 21            But Simpson does not dispute that he
acquired telephone minutes and broadband service from Faulkner, which he
resold, and the trial evidence demonstrates that Simpson and his co-
conspirators used various entities to steal telecommunications services and
resell them. 22 He nonetheless asserts that this enhancement only applies to
tangibles, “not intangibles like telephone minutes or services.” Simpson cites
no authority for this proposition, and we have found none. We see no basis in
the text of § 2B1.1(b)(4) for limiting its applicability to tangibles.
      Simpson posits that this sentence enhancement should not apply to him
because buying and selling stolen telecommunications services was not a
significant enough proportion of his business. The sole authority he cites for
this proposition is United States v. Sutton, in which we upheld the imposition
of this sentence enhancement when the defendant made far more money over
a five-month span from selling stolen cars than from his legitimate
dealership. 23 But Sutton nonetheless rejected the contention that Simpson
asserts in this appeal. The defendant in Sutton argued that the sentence
enhancement for receiving and selling stolen property should only apply to




      20   United States v. Mackay, 33 F.3d 489, 496 (5th Cir. 1994).
      21 See United States v. Myers, 198 F.3d 160, 164 (5th Cir. 1999) (emphasis omitted)
(quoting United States v. Sutton, 77 F.3d 91, 94 (5th Cir. 1996)).
      22   United States v. Simpson, 741 F.3d 539, 546-47 (5th Cir. 2014).
      23   Sutton, 77 F.3d at 92-94.
                                               7
     Case: 14-10932        Document: 00513151983         Page: 8     Date Filed: 08/12/2015


                                       No. 14-10932

“those who make their living from selling stolen goods.” 24 This court disagreed,
noting that “[w]e have repeatedly stated that a person can receive the ‘in the
business’ enhancement when the only goods he has fenced are those for which
he is convicted.” 25 The evidence establishes that Simpson bought and sold
stolen telecommunications services, and the district court did not clearly err in
finding that Simpson was in the business of receiving and selling stolen
property, even assuming a larger proportion of Simpson’s business was
legitimate.
                                              C
       The district court imposed a two-level enhancement under what is now
§ 2B1.1(b)(6) of the Guidelines, which applies when “(A) the defendant was
convicted of an offense under 18 U.S.C. § 1037; and (B) the offense involved
obtaining electronic mail addresses through improper means.” 26 Simpson was
convicted under § 1037 and was originally sentenced to thirty-six months of
imprisonment for that specific offense. The district court reimposed the thirty-
six-month sentence at resentencing.
       Simpson first challenges the application of this sentence enhancement
on the basis that by the time of resentencing, he had already served the
entirety of the thirty-six-month sentence for his § 1037 conviction. Therefore,
he asserts, any increase in his sentence based on the § 1037 conviction violates
the Fifth Amendment’s double jeopardy clause. 27 This challenge lacks merit.
The district court was not precluded from imposing this sentence enhancement



       24   Id. at 93.
        Id. (citing United States v. Esquivel, 919 F.2d 957 (5th Cir. 1990); United States v.
       25

Mackay, 33 F.3d 489 (5th Cir. 1994)).
       26 U.S.S.G. § 2B1.1(b)(6) (2014). At the time of Simpson’s original sentencing, the text
of this provision was contained in U.S.S.G. § 2B1.1(b)(7) (2011).
       27   U.S. CONST. amend. V.
                                              8
    Case: 14-10932          Document: 00513151983          Page: 9   Date Filed: 08/12/2015


                                            No. 14-10932

based on Simpson’s affirmed § 1037 conviction. Simpson is entitled to the
credit for the time he served up until resentencing against his sentence for the
§ 1037 conviction. 28         But the district court was entitled to consider the
conviction under § 1037 in applying the sentencing enhancement under
§ 2B1.1(b)(6). Use of the § 1037 conviction did not violate the Double Jeopardy
clause.     We have previously held that double jeopardy principles are not
offended by the use of prior convictions to enhance subsequent convictions. 29
It follows, a fortiori, that double jeopardy concerns are not implicated here,
where a sentence enhancement is again imposed during resentencing.
      Simpson asserts in the alternative that the second prong of the sentence
enhancement, that the offense involved improperly obtaining e-mail addresses,
is not supported by evidence in the record. But Simpson was convicted under
§ 1037 for aiding and abetting the transmission of spam, and trial testimony
established that the spammers used “dictionary attacks,” which automatically
generated e-mail addresses that are likely to belong to real people. Simpson
does not argue that dictionary attacks do not qualify as “improper means”
under the enhancement. We do note, however, that under the CAN-SPAM Act
of 2003, it is unlawful to send e-mail to addresses obtained by a dictionary
attack. 30 The district court did not err by assessing this two-level sentence
enhancement.
                                                 D
      Simpson challenges the district court’s imposition of a two-level
enhancement under § 2B1.1(b)(9)(B) of the Guidelines, which applies if the
“offense involved . . . a misrepresentation or other fraudulent action during the



      28   See 18 U.S.C. § 3585(b).
      29   Sudds v. Maggio, 696 F.2d 415, 417-18 (5th Cir. 1983) (per curiam).
      30   15 U.S.C. § 7704(b)(i)(A)(ii).
                                                 9
    Case: 14-10932          Document: 00513151983        Page: 10    Date Filed: 08/12/2015


                                          No. 14-10932

course of a bankruptcy proceeding.” 31 Simpson contends that the evidence does
not support the PSR’s factual assertion that a misrepresentation was made in
a bankruptcy proceeding.                 The record supports the application of this
enhancement. The evidence reflects that Simpson sold one of his companies,
Symatec, to Randy Wilson, who was doing business as Express Telephone
Services (ETS).          Wilson transferred ETS’s customers to Symatec, with
Simpson’s knowledge, with the intent of shielding ETS’s assets from creditors.
ETS subsequently declared bankruptcy.                     Simpson was paid for his
participation in this scheme to hide ETS’s assets. The district court did not
clearly err by finding that Simpson’s offense involved fraudulent action during
the course of a bankruptcy proceeding.
       Simpson argues that notwithstanding the evidence, his sentence cannot
be enhanced for any misrepresentations made during ETS’s bankruptcy
proceeding because his indictment was not filed until after the five-year
limitations period specified in 18 U.S.C. § 3282 had run. 32 But § 3282 applies
only to the prosecution, trial, and punishment of “offenses,” and no formal
charges were brought against Simpson for any fraud he committed in relation
to the ETS bankruptcy. 33 There is no dispute that the prosecution of Simpson
for the crimes of which he was convicted was brought in a timely manner.
Section 3282 does not apply to information that leads to a sentence




       31   U.S.S.G. § 2B1.1(b)(9)(B).
       32 See 18 U.S.C. § 3282(a) (“Except as otherwise expressly provided by law, no person
shall be prosecuted, tried, or punished for any offense, not capital, unless the indictment is
found or the information is instituted within five years next after such offense shall have
been committed.”).
       33   See id.
                                               10
    Case: 14-10932              Document: 00513151983        Page: 11    Date Filed: 08/12/2015


                                           No. 14-10932

enhancement, 34 and § 2B1.1(b)(9) does not limit its relevance to the statute of
limitations period. 35
                                                   E
       The        district       court   imposed       a   two-level    enhancement      under
§ 2B1.1(b)(2)(A) of the Guidelines for offenses “involv[ing] 10 or more
victims.” 36 Simpson appears to argue that the list of victims is inaccurate
because it “includes a large number of businesses concerning which appellant
had neither involvement nor knowledge, and certainly no control.”                          The
commentary to the Guidelines defines a “victim” as “any person who sustained
any part of the actual loss determined under subsection (b)(1).” 37 The term
“actual loss” is defined as “the reasonably foreseeable pecuniary harm that
resulted from the offense.” 38            “Reasonably foreseeable pecuniary harm” is
defined as “pecuniary harm that the defendant knew or, under the
circumstances, reasonably should have known, was a potential result of the
offense.” 39      The original PSR identified ten or more victims of offenses
committed by Simpson and the amounts of loss that each suffered as a result
of Simpson’s actions or omissions or as a result of his complicity in and
awareness of the acts or omissions of others in furtherance of the offenses for
which Simpson was convicted. Simpson has not rebutted the factual assertions
in the PSR with any evidence regarding at least ten of the victims identified.




       34 Cf. United States v. Lokey, 945 F.2d 825, 840 (5th Cir. 1991) (concluding that the
five-year statute of limitations did not apply to the calculation of drug quantities for which
the defendant was responsible under the sentencing guidelines).
       35   See U.S.S.G. § 2B1.1(b)(9).
       36   U.S.S.G. § 2B1.1(b)(2)(A).
       37   U.S.S.G. § 2B1.1 cmt. 1.
       38   Id. cmt. 3(A)(i).
       39   Id. cmt. 3(A)(iv).
                                               11
   Case: 14-10932         Document: 00513151983          Page: 12    Date Filed: 08/12/2015


                                       No. 14-10932

The district court did not clearly err when it imposed the sentence
enhancement for ten or more victims.
                                               F
     Simpson argues, citing the Supreme Court’s decisions in Alleyne v.
United States 40 and Burrage v. United States, 41 that the sentence
enhancements increased his guidelines calculation above the statutory
maximum penalty and must have been supported by facts found by a jury
beyond a reasonable doubt. But the guidelines calculation did not “expose” 42
Simpson to a sentence that exceeded the statutory maximum. As discussed
above, the statutory maximum for conspiracy to commit mail or wire fraud is
240 months of imprisonment (twenty years); the statutory maximum for
Simpson’s obstruction of justice conviction is also 240 months; and the
statutory maximum for aiding and abetting the transmission of spam is thirty-
six months. 43 The PSR limited its calculation of the guidelines sentencing
range to the statutory maximum of 516 months. The district court acted within
its discretion in imposing consecutive sentences for the conspiracy and
obstruction convictions, which resulted in a below-guidelines sentence of 480
months of imprisonment. 44            The district court did not violate the Sixth
Amendment in imposing a prison sentence of 480 months.
                                              G
     In imposing the original sentence, the district court applied a two-level
enhancement under § 3C1.1 of the Guidelines for obstructing justice by
committing perjury during trial. We affirmed the application of this sentence


     40   133 S. Ct. 2151 (2013).
     41   134 S. Ct. 881 (2014).
     42   Burrage, 134 S. Ct. at 887; Alleyne, 133 S. Ct. at 2158.
     43   See 18 U.S.C. §§ 1037(b)(2), 1341, 1343, 1349, 1512(c).
     44   18 U.S.C. § 3584(a).
                                              12
    Case: 14-10932           Document: 00513151983           Page: 13   Date Filed: 08/12/2015


                                         No. 14-10932

enhancement on Simpson’s first appeal. 45 Simpson now argues that because
of this affirmance, “res judicata” precluded the district court from imposing any
sentence for his conviction under § 1512(c)(1) for destroying records and data
that were the subject of search warrant that exceeds “the number of months
permitted by a 2-level enhancement.” Simpson’s argument fails. In affirming
the § 3C1.1 enhancement, this court decided only that the district court did not
clearly err in finding that Simpson committed perjury during trial. 46 We
provided no further guidance on the appropriate sentence the district court
should impose on remand for Simpson’s obstruction of justice conviction under
§ 1512(c)(1) for destroying evidence after search warrants had been issued. 47
                                                IV
       Having determined the district court did not commit a procedural error,
we address Simpson’s argument that his sentence to 480 months of
imprisonment is substantively unreasonable.                    We review the substantive
reasonableness of the sentence under an abuse-of-discretion standard. 48 Our
review is “highly deferential as the sentencing judge is in a superior position
to find facts and judge their import under § 3553(a) with respect to a particular
defendant.” 49 The fact that we might reasonably conclude “that a different
sentence was appropriate is insufficient to justify reversal of the district
court.” 50




       45   United States v. Simpson, 741 F.3d 539, 555-56 (5th Cir. 2014).
       46   Id. at 555-56.
       47   See id.
       48   Gall v. United States, 552 U.S. 38, 51 (2007).
       49United States v. Campos-Maldonado, 531 F.3d 337, 339 (5th Cir. 2008) (per curiam)
(citing Gall, 552 U.S. at 50-51).
       50   Gall, 552 U.S. at 51.
                                                13
    Case: 14-10932       Document: 00513151983          Page: 14     Date Filed: 08/12/2015


                                       No. 14-10932

       We presume sentences within or below the calculated guidelines range
are reasonable. 51 The district court concluded that the guidelines range of 516
months of imprisonment was “greater than what is necessary to comply with
the purposes for sentencing” and imposed a downward-variant sentence of 480
months. Simpson can rebut the presumption that this sentence is reasonable
by demonstrating that the sentence: “(1) does not account for a factor that
should have received significant weight, (2) gives significant weight to an
irrelevant or improper factor, or (3) represents a clear error of judgment in
balancing the sentencing factors.” 52
       During resentencing, the district court explained the reasons for
imposing the 480-month sentence, including the district court’s assessment
that since the first sentencing hearing, Simpson had still not accepted
responsibility or expressed remorse for his criminal activity:
       [T]he jury found that [Simpson] committed the crime of
       obstruction in count 4 and I found that Mr. Simpson committed
       perjury during his trial testimony. And I was looking today to see
       whether Mr. Simpson would say to me, judge, now that all of my
       convictions except seven have been affirmed I want to admit to you
       what I have done, I want to admit the crime, I want to admit what
       I did. And he still has not.
The court then turned to a letter Simpson had sent to the court expressing
some remorse, but the court determined that it was “almost the bare
minimum” because Simpson did not accept criminal responsibility.
       Simpson asserts that the district court gave undue weight to his lack of
remorse and failure to accept responsibility because these factors were already


       51United States v. Breland, 647 F.3d 284, 291 (5th Cir. 2011) (“A below-Guidelines
sentence is presumptively reasonable.”), vacated on other grounds by 132 S. Ct. 1096 (2012);
United States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009) (“This court applies a rebuttable
presumption of reasonableness to a properly calculated, within-guidelines sentence . . . .”).
       52 United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013) (quoting United States v.
Peltier, 505 F.3d 389, 392 (5th Cir. 2007)).
                                             14
    Case: 14-10932         Document: 00513151983         Page: 15     Date Filed: 08/12/2015


                                       No. 14-10932

taken into account by the sentencing guidelines. Specifically, Simpson did not
receive a two-level reduction for acceptance of responsibility under § 3E1.1 of
the Guidelines because he proceeded to trial. 53 Simpson’s argument is without
merit, however, because we have previously recognized that a defendant’s lack
of remorse and acceptance of responsibility are acceptable sentencing
considerations, 54 and that the district court, “in crafting an individualized
sentence[,] . . . is free to give more or less weight to factors already accounted
for in th[e] advisory range.” 55
       Simpson also asserts that the district court punished him for denying his
guilt and exercising his Sixth Amendment right to a trial. But the record
reflects that the district court focused on (1) Simpson’s refusal to accept his
criminal responsibility after his convictions had been affirmed by this court
and (2) the fact that Simpson committed perjury during the trial. Simpson has
not established that he was punished for exercising his right to a trial.
       Simpson contends that the court’s emphasis on his lack of remorse
“appears to suggest that only his confinement for most of his life can achieve
correction and rehabilitation,” an impermissible basis for his sentence. 56
Simpson does not identify any statement by the district court reflecting that it




       53   U.S.S.G. § 3E1.1 cmt. 2.
       54United States v. Douglas, 569 F.3d 523, 527 (5th Cir. 2009) (“We hold that ‘lack of
remorse’ and ‘acceptance of responsibility’ can be separate factors and that a district court
may consider each independently of the other.”).
       55Id. at 528; see also United States v. Key, 599 F.3d 469, 475 (5th Cir. 2010) (“[G]iving
extra weight to circumstances already incorporated in the guidelines . . . is within the
discretion of the sentencing court.”).
       56 See 18 U.S.C. § 3582(a); Tapia v. United States, 131 S. Ct. 2382, 2391 (2011)
(“Section 3582(a) precludes sentencing courts from imposing or lengthening a prison term to
promote an offender’s rehabilitation.”); United States v. Wooley, 740 F.3d 359, 362-63 (5th
Cir. 2014).
                                              15
   Case: 14-10932          Document: 00513151983        Page: 16   Date Filed: 08/12/2015


                                         No. 14-10932

intended the sentence to promote correction or rehabilitation, and our review
of the record finds none.
      In fact, the district court explained at length each of its considerations
for the sentence with specific references to the § 3553(a) factors. Simpson
nonetheless argues that the district court failed to consider adequately the
§ 3553(a) factors. In support, Simpson cites United States v. Corsey, 57 in which
the Second Circuit held that the district court may have erred because it failed
to weigh the § 3553(a) factors and instead “seemed to assume that imposing a
statutory maximum sentence reflected a per se reasonable sentence.” 58 In
Corsey, as in Simpson’s case, the initial guidelines calculation was reduced to
produce a guidelines sentence equal to the statutory maximum. 59 However,
the district court in Corsey made “only a passing mention to any of the section
3553(a) factors,” 60 while the district court here carefully analyzed several of
those factors. In Corsey, the district court imposed the statutory maximum
sentence without indication that it had considered the possibility of another
reasonable sentence. 61          Here, the district court expressly found that the
statutory maximum sentence was greater than necessary to achieve the goals
of sentencing and imposed a below-guidelines sentence.                     Additionally,
Simpson’s argument that the district court “gave almost no attention” to his
post-offense conduct is belied by the record. The district court expressly stated
that it had considered Simpson’s post-offense conduct and declined to afford it
considerable weight in light of Simpson’s continued refusal to accept criminal
responsibility or show remorse.


      57   723 F.3d 366 (2d Cir. 2013) (per curiam).
      58   Id. at 375.
      59   Id.; see also U.S.S.G. § 5G1.1(a).
      60   Corsey, 723 F.3d at 376.
      61   Id. at 371-72, 376.
                                                16
    Case: 14-10932         Document: 00513151983         Page: 17    Date Filed: 08/12/2015


                                        No. 14-10932

      Simpson notes that the 480-month sentence far exceeds the seventy-five-
month average sentence for fraud in the same loss category. But Simpson has
not demonstrated that the seventy-five-month average involves similarly
situated defendants. It is unclear whether those defendants, like Simpson, had
also been convicted of two additional offenses or found to have committed
perjury during trial. As the district court noted, uniformity is important, but
sentencing is “individualized.” 62 Moreover, Simpson’s additional arguments
pertaining to the district court’s consideration of the § 3553(a) factors
demonstrate only Simpson’s disagreement with the district court’s sentence. 63
Simpson has not shown that the district court failed to “account for a factor
that should have received significant weight,” gave “significant weight to an
irrelevant or improper factor,” or made a “clear error of judgment in balancing
the sentencing factors.” 64          Accordingly, Simpson has not rebutted the
presumption of reasonableness for his below-guidelines sentence.
      The district court found that the loss amount was in excess of
$20,000,000.        Simpson contends that this loss amount, though properly
calculated under the Guidelines, cannot reliably be used as a proper measure
of culpability or harm to the victims. He cites no authority for this proposition.
Similarly, Simpson challenges various factual matters in scatter-gun fashion,
without citation to any specific provisions of the Guidelines, arguing that a
substantial variance from the loss amount was warranted in this case or that
the loss amount is not a reliable measure of his culpability. All of these
arguments are contained within the section of his brief that assert his sentence



      62   See United States v. Douglas, 569 F.3d 523, 528 (5th Cir. 2009).
      63 United States v. Rodriguez, 660 F.3d 231, 235 (5th Cir. 2011) (“A defendant’s
disagreement with the propriety of the sentence imposed does not suffice to rebut the
presumption of reasonableness that attaches to a within-guidelines sentence.”).
      64   United States v. Warren, 720 F.3d 321, 332 (5th Cir. 2013).
                                              17
    Case: 14-10932       Document: 00513151983          Page: 18     Date Filed: 08/12/2015


                                         No. 14-10932

was substantively unreasonable. At bottom, he is disagreeing with the weight
the district court gave to the sentencing factors. We cannot say based on the
record before us that the district court made a clear error in judgment in
balancing the sentencing factors, though we recognize that the forty-year
sentence imposed upon Simpson is a lengthy one.
       Simpson asserts that use of the loss amount under the Guidelines should
not be given the same deference as guideline provisions developed by the
Sentencing Commission based on empirical research. We have rejected this
and similar arguments. The issue is foreclosed in this circuit. 65
                                     *        *         *
       The judgment of the district court is AFFIRMED.




       65 See, e.g., United States v. Duke, 788 F.3d 392, 397-98 (5th Cir. 2015) (citing United
States v. Miller, 665 F.3d 114, 121 (5th Cir.2011)); United States v. Ellis, 720 F.3d 220, 228
(5th Cir. 2013).
                                              18